        Case 2:20-cv-00966-NR Document 20-1 Filed 07/08/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF PENNSYLVANIA

TRUMP FOR PRESIDENT, INC., et al.,
                     Plaintiffs                      No. 2:20-CV-0966-NR

                     v.
                                                    Complaint Filed 6/29/20
KATHY BOOCKVAR, in her capacity as
Secretary of the Commonwealth of                       Electronically Filed
Pennsylvania, et al.,
                         Defendants

            CERTIFICATION FOR PRO HAC VICE ADMISSION

      Pursuant to Local Rule 83.2(B), I, Keli M. Neary, hereby attest that the

following is true and correct:

   1. I have read, know, and understand the Local Rules of Civil Procedure for the

      District Court of Western Pennsylvania; and

   2. I am a registered user of the ECF for the United States District Court for the

      Western District of Pennsylvania.

                                      Respectfully submitted,

                                      __s/ Keli M. Neary_____________
                                      KELI M. NEARY
                                      Attorney No. 205178
                                      Executive Deputy Attorney General
                                      Office of Attorney General
                                      Civil Law Division
                                      15th Floor, Strawberry Square
                                      Harrisburg, PA 17120
DATED: July 8, 2020
                                 ATTACHMENT 1
